Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is the Notice of Allowance for application number 17/102,343 ARM LINKAGE FOR DEVICE BEARING SPRING ARMS filed on 11/23/2020.  Claims 1-9 are allowed.  


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the prior art of record does not teach the load link further comprising a curved or offset body such that rotation of the transfer link below horizontal allows the base link to intersect a plane defined by the second pivot and the third pivot regardless of the positioning of the fine load adjustment in combination with a fixed positioning mechanism for a spring arm of a pendant system, the pendant system for the manipulation and maintained support of a device mounted to the spring arm, the fixed positioning mechanism having a base link, a load link, and a transfer link; the base link and the transfer link share a first pivot; the load link further comprising a fine load adjustment adjacent the first pivot, the fine load adjustment actuatable to be moved towards or away from the first pivot; a second pivot at the fine load adjustment; the transfer link further comprising a slidable rod assembly having a first end and a second end, a spring situated over the rod assembly, and a third pivot mounted on the first end of the rod assembly; the load link extending between the second pivot and the third pivot such that actuation of the fine load adjustment towards or away from the first pivot will respectively increase or decrease the distance between the first pivot and the third pivot.
With regards to claim 6, the prior art does not teach fixed positioning mechanism for a spring arm of a pendant system, the pendant system for the manipulation and maintained support of a device mounted to the spring arm, the fixed positioning mechanism having a base link, a load link, and a transfer link; the base link and the transfer link share a first pivot; the load link further comprising a fine load adjustment adjacent the first pivot, the fine load adjustment actuatable to be moved towards or away from the first pivot; a second pivot at the fine load adjustment; the transfer link further comprising a slidable rod assembly having a first end and a second end, a spring situated over the rod assembly, a third pivot mounted on the first end of the rod assembly, and a compression member adjustably attached to the second end of the rod assembly for coarse adjustment of the spring’s preload; the load link extending between the second pivot and the third pivot such that actuation of the fine load adjustment towards or away from the first pivot will respectively increase or decrease the distance between the first pivot and the third pivot corresponding to a fine increase or decrease in the spring’s preload; and the compression member is actuated to set a load range followed by actuation of the fine load adjustment to set an exact weight within the load range to accommodate the weight of the device attached to the spring arm such that the gravitational force acting on the device will be balanced by the spring for maintaining the position of the device.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        1/6/22